Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a Non-Provisional US patent application, filed on 12/29/2020.  
Claims 1-14 are currently pending in this patent application.
The claims set filed on 12/29/2020 is acknowledged.
1.	Restriction is required under 35 U.S.C. 121.
Group, I claim(s) 1, drawn to a 2-isopropyl malate synthase, having an amino acid sequence shown as SEQ ID NO. 1, Classified in CPC C12Y203/03013.
Group, II claim(s) 2-13, drawn to a genetically engineered bacterium for producing L-leucine, the genetically engineered bacterium is obtained by overexpressing a coding gene leuAM of the 2-isopropyl malate synthase in claim 1, an acetohydroxy acid synthase coding gene ilvBNM for relieving feedback inhibition by L-isoleucine, a 3-isopropyl malate dehydrogenase coding gene leuB and a 3-isopropyl malate dehydratase coding gene leuCD in host cell, wherein the nucleotide sequence of the gene leuAM is shown as SEQ ID NO. 2, classified in CPC C12N 9/1025.
Group, III claim(s) 14, drawn to a leuA gene encoding the 2-isopropyl malate synthase of claim 1 comprising a nucleotide sequence as shown in SEQ ID NO. 2, Classified in CPC C12N15/52.
	For each of inventions I-III above, species election of the of the GenBank Accession numbers recited in claim 5 is also required under 35 USC121/371. Therefore, election is required of one of inventions I-III and one of the species of GenBank Accession numbers as species.
	
The inventions are distinct, each from the other because of the following reasons:
2. 	The DNAs of Group III, the proteins of Group I, and genetically engineered bacterium of Group II, are each comprises a chemically unrelated structure capable of separate manufacture, use and effect. The DNAs of Group III comprise unrelated nucleic acid sequences and the proteins of Group I comprises unrelated amino acid sequences, and genetically engineered bacterium of Group II comprises the DNAs of Group II. The DNA has other utility besides encoding the proteins such as hybridization or probe preparation; the proteins can be made by another method such as isolation from natural sources or chemical synthesis, and the genetically engineered bacterium can be used as a host cell to be transformed with materially different nucleic acid molecules.
2.	The nucleic acid and/or proteins of GenBank accession numbers recited in claim 5 as presented as species election are unrelated chemically and structurally.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different species of DNAs represent structurally different polynucleotides encoding proteins. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The species of DNA sequences of GenBank accession numbers recited in claim 5 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different species of DNAs represent structurally different polynucleotides encoding proteins. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects.
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species of DNA sequences from GenBank accession numbers recited in claim 5 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656